Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims (as applied in the Examiner’s Answer of US Application 13/512585) is the combination of Laskey et al (US 7,056,690 B2; 6/6/06) in view of Stoeber et al (Journal of the National Cancer Institute, 2002, 94(14): 1071-1079) and Pajor et al (Cytometry Part A, 2008, 73A: 259-265). However, the Board found the combination did not render obvious steps found in claims of US Application 13/512585 (now US Patent 10107814) that are also found in the instant claims. The Board also found the claims of US Application 13/512585 (now US Patent 10107814) were patent eligible because recited cell counting steps were not demonstrated by the examiner to be conventional or known in the art. The counting steps of US Application 13/512585 (now US Patent 10107814) are nearly identical to the counting steps of the instant claims. Therefore, in an effort to provide examination consistency, the examiner finds the instant claims both non-obvious and patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642